DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (US Patent No 10,339,989).
Kim et al disclose A page buffer (see figure 6A) comprising: 
a sensing node (SN); 
a bit line controller (410b, 420b, 430b) connected between the sensing node (SN) and a bit line (BL), and configured to, during a sensing node precharge operation, perform a first precharge (when transistors NM2 and PM1 are ON) )  of the sensing node to precharge the sensing node (SN) to a first potential level (Vpre1) and then perform a second precharge (when transistor PM2 is ON) of the sensing node to a second potential level (Vpre2) ; and
 a sub latch (11 and 12) for latching sensing data based on a potential level of the sensing node (SN).  
Regarding claim 2, Kim et al  disclose  The page buffer of claim 1, wherein the bit line controller (410b, 420b, 430b) first precharges (perform by NM2 and PM1) the sensing node (SN) by forming a first current path (NM2 and PM1 forms a first current path) and then second precharges the sensing node by forming a second current path (PM2 form a second current path when this transistor is ON) during the sensing node (SN) precharge operation.  
Regarding claim 3, Kim et al disclose The page buffer of claim 1, wherein the first potential level (Vpre1) is lower than the second potential level (Vpre2).  See column 12, lines 42-45)
Regarding claim 9, Kim et al (see figures 1 and 6A)  disclose A semiconductor memory device comprising:
 a memory cell array (21, figure 1) ; and 35PA4422-0 
a plurality of page buffers  (22,figure 1) connected to a plurality of bit lines  (BL in figure 6A)of the memory cell array, respectively, wherein each of the plurality of page buffers (see figure 6A) comprises: 
a sensing node (SN) ; 
a bit line controller (410b, 420b, 430b) connected between the sensing node (SN) and a bit line (BL), and configured to, during a sensing node precharge operation, perform a first precharge (when transistors NM2 and PM1 are ON) )  of the sensing node to precharge the sensing node (SN) to a first potential level (Vpre1) and then perform a second precharge (when transistor PM2 is ON) of the sensing node to a second potential level (Vpre2) ; and
a sub latch (I1 and I2, figure 6A) for latching sensing data based on a potential level of the sensing node.  
Regarding claim 10, Kim et al  disclose  The page buffer of claim 1, wherein the bit line controller (410b, 420b, 430b) first precharges (perform by NM2 and PM1) the sensing node (SN) by forming a first current path (NM2 and PM1 forms a first current path) and then second precharges the sensing node by forming a second current path (PM2 form a second current path when this transistor is ON) during the sensing node (SN) precharge operation.  
Regarding claim 11, , Kim et al disclose The page buffer of claim 1, wherein the first potential level (Vpre1) is lower than the second potential level (Vpre2).  See column 12, lines 42-45).

Regarding claim 16, Lim et al (see figure 6A) disclose A page buffer comprising: 
a sensing node (SN) ; 37;PA4422-0 
a bit line controller (410b, 420b, 430b) connected between the sensing node (SN) and a bit line (BL), and configured to, during a sensing node precharge operation, perform a first precharge (when transistors NM2 and PM1 are ON) )  of the sensing node to precharge the sensing node (SN) to a first potential level (Vpre1) and then perform a second precharge (when transistor PM2 is ON) of the sensing node to a second potential level (Vpre2) ; and
 a sub latch (11 and 12) for latching sensing data based on a potential level of the sensing node (SN).  
Regarding claim 17, Kim et al disclose The page buffer of claim 1, wherein the first potential level (Vpre1) is lower than the second potential level (Vpre2).  See column 12, lines 42-45)


Allowable Subject Matter
Claims 4-8, 12-15, 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  :
The prior art of record fail to teach or suggest a device of claim 1, wherein the bit line controller comprises: a first transistor connected between a core voltage and a common sensing node and turned on in response to a first common sensing control signal; 34PA4422-0 a second transistor connected between the common sensing node and the sensing node and turned on in response to a sensing signal; .  
Conclusion
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. :
_Park et l disclose a page buffer including a recharge circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





S. Dinh
3/25/22
/SON T DINH/Primary Examiner, Art Unit 2824